Citation Nr: 1122455	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  11-05 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than June 24, 2009 for the grant of service connection for diabetes mellitus type II (diabetes) associated with herbicide exposure. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel





INTRODUCTION

The Veteran has verified active service from August 1965 to May 1967, with additional unverified inactive and reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that granted service connection for diabetes associated with herbicide exposure and assigned the same an effective date of June 24, 2009, the date of the Veteran's claim of entitlement to service connection.


FINDINGS OF FACT

1.  While the evidence of record reflects that the Veteran served in the Republic of Vietnam and was granted presumptive service connection for diabetes based on exposure to herbicides during such service, there is no evidence of record demonstrating that he was denied compensation for diabetes between September 25, 1985, and May 3, 1989, or submitted a claim for service connection for such condition between May 3, 1989, and May 8, 2001, the date on which the liberalizing law that added diabetes as a disease presumptively due to in-service exposure to herbicides became effective.

2.  Entitlement to service connection for diabetes arose on November 12, 2008, when the medical evidence of record indicated that the Veteran was being treated for the same.

3.  The evidence of record indicates that a formal claim of entitlement to service connection for diabetes associated with herbicide exposure, dated June 24, 2009, was filed at the RO.

4.  VA received no communication from the Veteran or an authorized representative that constitutes a formal or informal claim for service connection for diabetes associated with herbicide exposure prior to June 24, 2009.


CONCLUSION OF LAW

The criteria for an effective date earlier than June 24, 2009, for the grant of service connection for diabetes associated with herbicide exposure have not been met.  38 U.S.C.A. §§ 5103(a), 5103A, 5107(b), 5110(b)(1) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1(p), 3.400, 3.816 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist the Appellant

The Board observes that the Veteran's claim of entitlement to an earlier effective date for service connection for diabetes associated with herbicide exposure is a downstream issue from the grant of the same.  Grantham v. Brown, 114 F.3d 1156 (1997).  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board observes that the United States Court of Appeals for Veterans Claims (Court) recently held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); see also Goodwin v. Peake, 22 Vet. App. 128 (2008) (the Court held that as to the notice requirements for downstream earlier effective date claims following the grant of service connection, "that where a claim has been substantiated after enactment of The Veterans Claims Assistance Act of 2000 (VCAA), the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements").

In this case, the Veteran's claim of entitlement to service connection for diabetes associated with herbicide exposure was granted and an effective date was assigned in the August 2009 rating decision giving rise to the present appeal.  As such, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Relevant to the duty to assist, all identified private treatment records have been obtained and considered in connection with the Veteran's claim.  Thus, the Board finds that VA has fully satisfied the duty to assist and the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

Earlier Effective Date

The statutory and regulatory provisions explicitly specify that except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.

A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris, may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2010); Norris v. West, 12 Vet. App. 413 (1999).

In the instant case, the Veteran was granted presumptive service connection for diabetes based on exposure to herbicides during service in the Republic of Vietnam, and assigned an effective date of June 24, 2009, the date of his claim of entitlement to service connection for the same.

The Board observes that VA has promulgated special rules for the effective dates for the grant of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veteran's Affairs.  See 38 C.F.R. § 3.816; see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

Specifically, a Nehmer class member is defined as a Vietnam Veteran who has a covered herbicide disease, including diabetes.  Certain effective dates apply if a Nehmer class member was denied compensation for a covered herbicide disease between September 25, 1985, and May 3, 1989; or if there was a claim for benefits pending before VA between May 3, 1989, and the effective date of the applicable liberalizing law.  See 38 C.F.R. § 3.816(c)(1)-(3).  However, if the requirements of 38 C.F.R. § 3.816(c)(1)-(2) are not met, the effective date shall be assigned according to 38 C.F.R. § 3.400.  See 38 C.F.R. § 3.816(c)(4).  Certain additional exceptions are set forth that are not pertinent to this appeal.

In this case, the record reflects that the Veteran served in the Republic of Vietnam and was granted presumptive service connection for diabetes based on presumed exposure to herbicides during such service.  As such, he is a Nehmer class member. However, the Veteran was not denied compensation for diabetes between September 25, 1985, and May 3, 1989.  Likewise, he did not submit a claim for service connection for such condition between May 3, 1989, and May 8, 2001, the date on which the liberalizing law that added diabetes as a disease presumptively due to in-service exposure to herbicides became effective.  See Liesegang v. Sec'y of Veterans Affairs, 312 F.3d 1368 (Fed. Cir. 2002).  As such, the effective date must be assigned pursuant to 38 C.F.R. § 3.400.  See 38 C.F.R. § 3.816(c)(4).

The Veteran's formal claim (VA Form 21-526) of entitlement to service connection for diabetes was received by VA on June 24, 2009.  There is no indication in the claims file that any attempt was made, by the Veteran or any authorized representative, to seek service connection for diabetes prior to that date.  In fact, the most-recently dated document in the claims file immediately preceding the Veteran's June 2009 claim is a November 1973 letter from the RO to the Veteran regarding his dependents.

The Veteran does not argue that he filed a formal or informal claim of entitlement to service connection for diabetes prior to June 24, 2009.  Rather, he asserts entitlement to an effective date earlier than June 24, 2009, for the grant of service connection for diabetes associated with herbicide exposure on the basis that he was diagnosed with the same years earlier, in 2003 or 2004. 

Private treatment records indicate that the Veteran was diagnosed with diabetes on November 12, 2008, and that he has been continuously treated for diabetes since that time.  However, the mere existence of medical evidence of a diagnosis and treatment does not establish intent to seek service connection or entitlement to an earlier effective date.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); Lalonde v. West, 12 Vet. App. 377, 382 (1999).  Rather, a formal or informal claim must be filed in order for any type of benefit to accrue or be paid, and a claim for service connection must indicate intent to apply for that benefit.  See 38 U.S.C.A.                  § 5101(a) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.151(a), 3.155(a) (2010); Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  While evidence contained in treatment records may constitute an informal claim in certain circumstances under 38 C.F.R. § 3.157(b) (2010), such provision explicitly applies only to cases where service connection has already been established.  See MacPhee v. Nicholson, 459 F.3d 1323, 1325- 26 (Fed. Cir. 2006); Lalonde, 12 Vet. App. at 382.

While the Veteran's representative, in his April 2011 statement, reported that the Veteran asserted that his diabetes was diagnosed in 2003 or 2004, there is no evidence of record to support such.  At the time of his June 2009 claim, the Veteran reported that he had been treated for diabetes from June 2006 to the present.  Record of the Veteran's March 2006 magnetic resonance imaging (MRI), conducted for an unrelated medical issue, indicates that the Veteran denied having diabetes.  An undated private health maintenance record indicates that the Veteran had been diagnosed with diabetes.  Based upon the private treatment records currently associated with the claims file, there is no evidence that the Veteran was diagnosed with diabetes prior to November 12, 2008.  Thus, the earliest date upon which the evidence of record demonstrates that the Veteran had diabetes, November 12, 2008, is the date upon which entitlement to service connection for diabetes associated with herbicide exposure arose.

As discussed above, the date entitlement to service connection for diabetes arose is November 12, 2008, and the date of receipt of the claim of entitlement to service connection for diabetes is June 24, 2009.  The later of the two dates, November 12, 2008, and June 24, 2009, is June 24, 2009.  Thus, the earliest possible effective date for the award of service connection for diabetes is June 24, 2009.  38 C.F.R.             § 3.400.  

The Board notes here, however, that the existence of medical evidence demonstrating that the Veteran indeed was diagnosed with diabetes in 2003 or 2004 would not change the analysis required to adjudicate the current claim.  The relevant inquiry before the Board is the later of two dates, the date entitlement to service connection for diabetes arose, and the date of the Veteran's claim of entitlement to service connection for the same.  The date of June 24, 2009, is later than any date in 2003 or 2004 that could possibility represent the date upon which entitlement to service connection for diabetes arose.  









(CONTINUED ON THE NEXT PAGE)
As the preponderance of the evidence is against the claim of entitlement to an effective date earlier than June 24, 2009, for the grant of service connection for diabetes associated with herbicide exposure, the benefit-of-the-doubt standard of proof does not apply, and the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An effective date earlier than June 24, 2009 for the grant of service connection for diabetes associated with herbicide exposure is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


